Citation Nr: 0430709	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  04-14 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for recurrent 
candidiasis.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, his brother and his sister




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in relevant part, denied service 
connection for PTSD, recurrent candidiasis, and hemorrhoids.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The veteran's reported stressors, which he experienced 
while hospitalized in Korea, are credible, and his only 
available service medical record confirms his inpatient 
treatment at the 45th Evacuation Hospital.  

3.  The veteran has been diagnosed with PTSD as a result of 
the stressors he experienced in Korea.  

4.  The veteran's service medical records have been 
destroyed; his separation examination report does not show 
that he was treated for candidiasis or hemorrhoids in 
service, including during his period of hospitalization.  

5.  There is no competent medical evidence relating the 
veteran's recurrent candidiasis and/or hemorrhoids to his 
active military service.  

CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154(a), 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2003).  

2.  Recurrent candidiasis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  

3.  Hemorrhoids were not incurred in or aggravated by active 
service.  §§ 1110, 1154(a), 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

Duty to Notify

A VA letter issued in November 2002 apprised the veteran of 
the information and evidence necessary to substantiate the 
claims for service connection, which information and 
evidence, if any, that he was to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertained to the claim, including lay 
statements to support his PTSD claim.  The letter described 
the development that had already been accomplished on his 
claims and informed him that his service medical records had 
been destroyed in the fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, in 1973.  He was asked 
to submit any records he had in his possession and to 
identify any outstanding evidence.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159.  

It is noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  Here, the veteran's claims for service 
connection were denied in June 2003 and the VCAA letter was 
sent in November 2002.  Therefore, there has been no 
Pelegrini II violation with regard to the timing of the VCAA 
notice.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

In the present case, the veteran was initially advised to 
submit any evidence in his possession that pertain to his 
claims in a November 2002 letter.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Since this has been accomplished, 
the Board finds that all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to Assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, including numerous attempts to 
obtain his service medical records or any other supporting 
documentation.  It was confirmed that they were unavailable.  
He was informed that aside from his separation examination 
report dated in November 1954, his service medical records 
had been destroyed by the fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  He was asked 
to submit any service medical records in his possession.  
Repeated requests to the NPRC failed to produce any sick 
reports, morning reports, SGO's or other pertinent records.  
The veteran was provided the opportunity to submit lay 
statements in support of his claims, and he, his brother and 
sister presented personal testimony at hearings before a 
hearing officer at the RO in October 2003, and before the 
undersigned Veterans Law Judge at the RO in May 2004.  

Attempts to obtain private post-service medical reports were 
made by VA and by the veteran and his family but were 
unsuccessful.  His current VA outpatient treatment records 
have been associated with the file, and he was afforded the 
appropriate VA medical examinations.  The Board has carefully 
reviewed the record and concluded that there is no 
outstanding, available evidence that should be obtained.  
Essentially, all available evidence that could substantiate 
the claims has been associated with the record.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  
Under current case law, "where service medical records are 
presumed destroyed,. . . the [Board's] obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The cases, however, do not 
establish a heightened "benefit of the doubt," but rather 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  The 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  PTSD

With regard to claims of entitlement to service connection 
for PTSD, 38 C.F.R. § 3.304(f) requires the following:  
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  38 C.F.R. § 3.304(f) (2003)  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  See also, Suozzi v. Brown, 
10. Vet. App. 307, 310-311 (1997) (corroboration of every 
detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

In VAOPGCPREC 12-99, VA's General Counsel addressed the 
subject of determinations as to whether a veteran "engaged 
in combat with the enemy" for purposes of 38 U.S.C.A. 
§ 1154(b).  The General Counsel held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," 
as used in 38 U.S.C.A. § 1154(b), required that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of the 
statute or any VA regulation suggests a more specific 
definition.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  

Furthermore, the General Counsel held that the determination 
as to what evidence may be satisfactory proof that a veteran 
"engaged in combat with the enemy" necessarily depends on 
the facts of each case.  Determining whether evidence 
establishes that a veteran engaged in combat with the enemy 
requires evaluation of all pertinent evidence in each case, 
and an assessment of the credibility, probative value, and 
relative weight of the evidence.  VAOPGCPREC 12-99; see also, 
38 U.S.C.A. § 1154(a).  

The veteran's DD Form 214 reflects that he served at 
Headquarters with the 40th Infantry Division during the 
Korean Conflict.  He has not alleged that he served in a 
combat position; he served as a typist.  He was hospitalized 
for approximately 30 days while he was in Korea after an 
emergency appendectomy.  His separation examination report, 
dated in November 1954, confirms that he was treated for 
three weeks at the 45th Evacuation Hospital in Korea in 
September 1953.  During that period of hospitalization, the 
veteran has reported that he witnessed numerous stressful 
events, including war casualties, suicides, and a woman 
engulfed in flames.  He also recalled being fearful when 
serving on the perimeter after numerous North Koreans were 
freed from jail.  

In written statements as well as at his personal hearings, 
the veteran has repeated these stressor events.  His brother 
and sister have also provided lay statements and personal 
testimony of the changes in the veteran when he returned from 
Korea; and they recalled that he was hospitalized shortly 
after returning home for war-related neurosis.  
Unfortunately, numerous attempts to obtain these records have 
been unsuccessful.  

The veteran's stressors were not submitted to the United 
States Armed Services Center for Unit Records Research 
(USASCURR) for confirmation, and it is unlikely that a search 
would reveal any meaningful evidence.  However, on-line 
research has indicated that the 45th Evacuation Hospital was 
a Mobile Army Surgical Hospital (MASH unit).  The only 
available service evidence clearly shows that the veteran was 
treated at that facility for a period of three weeks in 
September 1953.  In resolving reasonable doubt in his favor, 
the Board finds that it is plausible that the veteran would 
have witnessed the types of severe injuries, casualties and 
incidents that he has related in a MASH unit, as such units 
were typically set up in areas of heavy injuries and 
casualties.  The testimony of the veteran's brother and 
sister also serve to show that the veteran was experiencing 
some type of war trauma immediately when he was returned to 
the United States.  

Accordingly, based upon a review of the evidence, 
particularly the veteran's statements and testimony, which 
the undersigned has found to be both consistent and credible, 
the Board finds that, at a minimum, the veteran was 
hospitalized in an area that was exposed to combat-related 
injuries and casualties.  As such, his reported stressors, 
including witnessing severe injuries and other traumatic 
incidents while he was hospitalized may be accepted as 
credible.  Hence, taking due consideration of the places, 
types, and circumstances of the veteran's service, the Board 
concludes that he was exposed to confirmed stressor in 
service.  See 38 U.S.C.A. § 1154(a); Suozzi, Pentecost, 
supra.  

Upon VA examination in February 2004, the veteran again 
described his claimed stressors.  After a complete mental 
status evaluation, the examiner diagnosed the veteran with 
chronic PTSD with severe depressive features.  As such, the 
record contains evidence that confirms that the veteran was 
exposed to credible, war-related stressors, he has been 
diagnosed with PTSD, and his PTSD has been attributed to 
those credible stressors.  Consequently, the requirements of 
§ 3.304(f) have been met, and service connection for PTSD is 
warranted.  

B.  Recurrent Candidiasis and Hemorrhoids

As clearly outlined above, the veteran's service medical 
records have been reported to have been destroyed by the fire 
at the NPRC.  His only available service medical records, the 
November 1954 separation report, does not document any 
treatment for hemorrhoids or candidiasis during his service.  

The veteran has provided written statements as well as 
personal testimony that he was treated for a rash and 
hemorrhoids during his period of hospitalization in service 
and that he has continued to experience these conditions 
after his discharge.  Although the veteran is competent to 
report that he experienced symptoms from these conditions in 
service, he is not competent relate any currently diagnosed 
disabilities to those he experienced in service, and he has 
not submitted any medical records documenting treatment for 
these conditions from the time he was discharged from service 
until the 1990's.  See Savage, supra.  Hence, continuity of 
symptomatology has not been sufficiently demonstrated.  
Current VA examinations confirm that he has been diagnosed 
with recurrent candidiasis and hemorrhoids, however, the 
examiners did not indicate that either condition was chronic 
in nature or related to his active military service.  

To the extent that the veteran offers his own opinion that he 
has candidiasis and/or hemorrhoids that began in service or 
are otherwise related to his military service, the Board 
notes that his opinion is not probative on the issue.  
Although qualified to report his symptoms, lay persons, such 
as the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  Espiritu, supra.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, particularly in light of the missing 
service medical records; however, the evidence is not of such 
approximate balance as to warrant its application since 
neither condition is mentioned in his separation report which 
has been included in the file.  See O'Hare, supra.  

Based on the record, the Board concludes that the 
preponderance of the evidence is against the veteran's 
claims.  Therefore, the claims for service connection for 
recurrent candidiasis and hemorrhoids must be denied.  See 
38 U.S.C.A §5107; Gilbert, supra.  


ORDER

Service connection for PTSD is granted.

Service connection for recurrent candidiasis is denied.

Service connection for hemorrhoids is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



